Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the application filed on 12/30/2020.
Claims 1-27 are currently pending.
Claims 1-2, 4-11, 13-20, 22-27 are rejected. 
Claims 3, 12 and 21 are objected to as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 6-11, 13, 15-20, 22, 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul Marinier et al (US 20120008600 A1) in view of KAMRAN Etemad et al (WO 2013025237 A1). 
For Claim 1, Marinier discloses a method comprising: 
receiving, by a wireless device, a time alignment timer value (Marinier teaches, in ¶ 0105, lines 5-7, the WTRU may be configured … at 302, the WTRU may also be configured, at 302, to receive a signal via a downlink carrier where the signal may include a TA value) associated with a cell group of a plurality of cell groups;  
and at least one time alignment timer value associated with at least one secondary cell group of the plurality of cell groups  (Marinier teaches, in ¶ 0075, lines 1-4, that a WTRU may apply different TA values for different UL CC sets. Each UL CC set may operate with a separate Time Alignment Timer (TAT)); 
receiving a timing advance command comprising: a time adjustment value (Marinier teaches, in ¶ 0075, lines 11-14, that the Timing Advance Command received in the Random Access Response message may then be used to apply the TA value to some or each UL carrier of the UL CC set. Marinier  further explains, in ¶ 0060, lines 12-14, that the TA may be the variable that controls an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots); and a cell group index indicating the primary cell group or a secondary cell group of the at least one secondary cell group  (Marinier teaches, in ¶ 0102, lines 12-14, that the WTRU may determine which UL CC set the TA value applies to based on the Group Index being explicitly provided in the command); and 
the WTRU may identify the UL CC set using the Group Index and may start/restart the TAT for the corresponding UL CC set).
Marinier fails to expressly disclose a time alignment timer value associated with at least one primary cell group; and time alignment timer value associated with at least one secondary cell group.
However, Etemad, in analogous art, teaches a time alignment timer value associated with at least one primary cell group; and time alignment timer value associated with at least one secondary cell group (Etemad teaches, on Page 14, lines 13-18, using the PCell to obtain a timing advance value from a base station for the first timing advance group … and selecting one of the at least one SCells to obtain a timing advance value from a base station for the second timing advance group).  
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the communication system taught by Marinier with the TAG-specific timing advance value taught by Etemad. The motivation is to enable a state change of one serving cell to occur without impacting other serving cells in the same TA group [Etemad: Page 9, lines 25-26]). 
For Claim 2, Marinier discloses a method, wherein the timing advance command is configured to cause, for a base station, alignment of reception timing of uplink signals in frames and subframes of one or more uplink carriers in the cell group indicated by the cell group index (Marinier teaches, in ¶ 0102, lines 12-14, that the WTRU may determine which UL CC set the TA value applies to based on the Group Index being explicitly provided in the command); a WTRU may transmit on an uplink CC (hereafter "UL CC"); a UL CC may comprise of a number of UL physical channels including, but not limited to, the physical uplink control channel (PUCCH) and the physical uplink shared channel (PUSCH).
For Claim 4, Marinier discloses a method, further comprising receiving a control command configured to cause transmission, by the wireless device and via random access resources of a secondary cell of the secondary cell group, of a random access preamble (Marinier teaches, in ¶ 0100, lines 1-5, that the WTRU receives more than one DL assignment in a given subframe (the WTRU may successfully decode multiple PDCCH in a given subframe), the WTRU, which may consider the PDSCH of the DL CC used for the ongoing RACH procedure, may generate A/N feedback for the DL transmission received on the DL CC associated/linked to the UL CC used for transmission of RA msg1 (e.g., a RACH preamble)).
For Claim 6, Marinier discloses a method, further comprising receiving a deactivation parameter for at least one secondary cell (Marinier teaches, in ¶ 0097, lines 2-5, that the above methods may also be applicable upon deactivation of an SCell (either explicit, or implicit, e.g., using a timer different than the TAT but with similar properties in that it forbids a WTRU to use uplink resources corresponding to the deactivated SCell).
For Claim 7, Marinier discloses a method, further comprising determining that the cell group indicated by the cell group index is: out-of-sync, if the time alignment timer is one or more of expired or not running (Marinier teaches, in ¶ 0096, lines 4-6, that the WTRU has no valid time alignment for any UL CC set (e.g., no timing advance timer is running)); and in-sync, if the time alignment timer is running (Marinier teaches, in ¶ 0092, lines 11-15, that that a WTRU transmits uplink control information on the reconfigured resource on the UL CC which still may have valid TA (e.g., a PCell UL)).
For Claim 8, Marinier discloses using a Timing Advance Command MAC Control Element in ¶ 0063.
Marinier fails to expressly disclose the primary time alignment timer value; and the at least one secondary time alignment timer value.
However, Etemad, in analogous art, teaches the primary time alignment timer value; and the at least one secondary time alignment timer value (Etemad teaches, on Page 14, lines 13-18, using the PCell to obtain a timing advance value from a base station for the first timing advance group … and selecting one of the at least one SCells to obtain a timing advance value from a base station for the second timing advance group).  
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the communication system taught by Marinier with the TAG-specific timing advance value taught by Etemad. The motivation is to enable a state change of one serving cell to occur without impacting other serving cells in the same TA group [Etemad: Page 9, lines 25-26]). 
For Claim 9, Marinier discloses all of the claimed subject matter with the exception of a primary cell group index associated with the primary cell group; and at least one secondary cell group index associated with the at least one secondary cell group.
However, Etemad, in analogous art, teaches a primary cell group index associated with the primary cell group; and at least one secondary cell group index associated with the at least the SCell's timing advance index value is different than a timing advance index value for the PCell).  
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the communication system taught by Marinier with the TAG-specific timing advance value taught by Etemad. The motivation is to enable a state change of one serving cell to occur without impacting other serving cells in the same TA group [Etemad: Page 9, lines 25-26]). 
For Claim 10-11, 13, 15-18, please refer to the rejection of Claims 1-2, 4, 6-9, above.
For Claim 19-20, 22, 24-27, please refer to the rejection of Claims 1-2, 4, 6-9, above.


Claims 5, 14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul Marinier et al (US 20120008600 A1) in view of KAMRAN Etemad et al (WO 2013025237 A1) as applied to claims 4, 13 or 22  above, and further in view of Chunli Wu et al (US 20120287865 A1).
For Claims 5, 14, 23, Marinier and Etemad disclose all of the claimed subject matter with the exception that the random access response comprises a second timing advance command; an uplink grant; and an index indicating the random access preamble.
However, Wu, in analogous art, teaches that the random access response comprises a second timing advance command; an uplink grant (Wu teaches, in FIG. 3,  TIMING ADVANCE COMMAND 304A [i.e., second timing advance command],  and UL GRANT 306A); and an preamble ID (RAPID in the subheader as in FIG. 2A), it knows how to interpret the random access response).  
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the communication system taught by Marinier and Etemad with the cross scheduling taught by Wu. The motivation is so that the UE only needs to decode the common search space of the PCell [Wu: ¶ 0041, lines 12-13]). 

Allowable Subject Matter
Claims 3, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sebire (US 20110243102 A1) pertains to a method for synchronization/timing alignment timers in a communication system which employs carrier aggregation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419